Title: To Thomas Jefferson from John Heard, 29 April 1802
From: Heard, John
To: Jefferson, Thomas


            SIR—
              Woodbridge April 29th. 1802.
            The Collector Mr Daniel Marsh of the Port of Perth Amboy and the Captain of the Revenue Cutter, was Drowned Yesterday in takeing the Cutter to Amboy. it is supposed She has Sunk, as She has not been seen since. Several of my friends has called on me this day advising me to make application immediately to you for that Office, as they supposed there was not the least doubt but that I would have the preference to any of those that have applied as it is the wish of the People in general that I should have the appointment, I applyed, some time ago previous to Mr Bell appointment, I have the Honor to hold a Commission under you as Marshal, from the recommendation of the Vice President. it was his intentions to have recommended me for the Collectors Office, but was too late as Mr Marsh went to Washington unexpectedly and was appointed. I find the Marshals Office of this state is not productive I Should have wrote to Colonel Burr and the Members of Congress of this State. but I understand they have left the City of Washington. if you do me the Honor to appoint me Collector of the Port of Amboy I Shall See that my Deputy attends to the Marshals business untill you shall appoint another Marshal—
            I have the Honor to be with your Most Obedt. humbe Servt.
            John Heard
          